


117 HR 3778 IH: Nullifying Opportunities for Variants to Infect and Decimate Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3778
IN THE HOUSE OF REPRESENTATIVES

June 8, 2021
Mr. Krishnamoorthi (for himself, Ms. Jayapal, Mr. Khanna, Mr. Cohen, Mr. Payne, Mr. Grijalva, Ms. Norton, Mr. Carson, and Ms. Ross) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a program to oversee the global COVID–19 response and prepare for future pandemics, and for other purposes.


1.Short titleThis Act may be cited as the Nullifying Opportunities for Variants to Infect and Decimate Act or the NOVID Act. 2.Sense of CongressIt is the sense of Congress that—
(1)the United States has made tremendous progress towards ending the COVID–19 pandemic within its borders, thanks to an unprecedented and highly successful vaccination campaign spearheaded by the Biden administration; (2)beyond those borders, the pandemic continues to rage unchecked across much of the world as global vaccination efforts have struggled to keep pace;
(3)if current trends continue, many middle-income countries may not achieve widespread vaccination until late 2022, and the world’s poorest nations will likely not reach widespread vaccination coverage before 2023, if at all; (4)this situation threatens progress toward ending the COVID–19 pandemic here in the United States, as unchecked transmission of COVID–19 gives rise to new variants, many of which show vaccine-resistance;
(5)the most concerning of these variants has been shown to reduce vaccine efficacy by as much as 20 to 40 percent; and (6)to protect American citizens from the emergence of new vaccine-resistant coronavirus variants and to prevent the kind of humanitarian catastrophe currently occurring in South Asia, South America, and elsewhere, the United States should take up the mantle of global leadership in the fight to end the COVID–19 pandemic.
3.Pandemic preparedness and response program
(a)EstablishmentThere is established the Pandemic Preparedness and Response Program (in this Act referred to as the Program) to be responsible for and provide oversight over the United States government-wide global health response to the COVID–19 pandemic and protect Americans from the emergence of COVID–19 variants and other pathogens with pandemic potential. (b)DirectorThe Director of the Program shall be appointed by the President. The Director shall be responsible for coordinating among the Federal departments and agencies listed in subsection (c)(1) and coordinating the role of the United States in the work of international non-governmental organizations, development banks, civil society, and foreign governments, with respect to the global health response to the COVID–19 pandemic and the prevention of the emergence of variants or of other pathogens with pandemic potential.
(c)Federal departments and agenciesThe Federal departments and agencies listed in this subsection are the following: (1)The Department of State.
(2)The United States Agency for International Development. (3)The Centers for Disease Control and Prevention.
(4)The Food and Drug Administration. (5)The Biomedical Advanced Research and Development Authority and the Health Resources and Services Administration of the Department of Health and Human Services.
(6)The Department of Defense. (7)The Peace Corps.
(8)The Department of Labor. (9)Any other department or agency the President determines appropriate.
(d)Comprehensive strategyNot later than 30 days after the date of the enactment of this Act, the Director shall develop a comprehensive strategy to end the COVID–19 pandemic worldwide, as well as a long-term strategy for preventing future pandemics, that includes specific achievable goals to accomplish the following with respect to the COVID–19 pandemic: (1)With respect to supplies, addressing issues relating to the shortages of vaccines, vaccine components, and any raw materials necessary to producing these articles, as well as other supplies necessary to carrying out a global vaccination campaign, to ensure that there is an adequate supply of vaccines and other necessary articles for all countries (taking into account existing manufacturing capacity).
(2)With respect to delivery, addressing issues relating to the end-to-end delivery and administration of vaccines in low- and middle-income countries to ensure that at least 60 percent of the populations in the 92 low- and middle-income countries identified by the COVAX initiative are vaccinated as soon as possible and no later than the beginning of the second quarter of 2022. (3)With respect to preventing future pandemics, addressing issues relating to the coordination and integration of disease surveillance and early-warning systems, harmonizing early crisis response measures around the world, and limiting the potential for spillover events before they happen.
(e)Authorization of appropriations
(1)AuthorizationThere is authorized to be appropriated $34,000,000,000 to carry out the Program established under this section. (2)CoordinationAmounts made available to any Federal department or agency for providing global health assistance or other forms of foreign assistance are also authorized to be made available to the Program and shall be subject to the oversight and coordination of the Director.
(3)Sense of CongressIt is the sense of Congress that— (A)approximately $25,000,000,000 of the amount appropriated pursuant to the authorization under paragraph (1) should be made available to scale vaccine manufacturing capacity and produce vaccines;
(B)approximately $8,500,000,000 of such funds should be made available to cover the cost of end-to-end delivery and administration of vaccines in target countries; and (C)approximately $500,000,000 should be made available to establish a global disease surveillance network to protect against future pandemics.
4.Implementation of comprehensive strategy
(a)ImplementationIn implementing the strategy developed pursuant to section 3(d)— (1)the Director of the Program shall—
(A)ensure the immediate release of the 80,000,000 doses of vaccine that the United States has already committed to send abroad; (B)reassess the United States vaccine stockpile with regard to domestic vaccination objectives and trends to determine whether further vaccines can be sent abroad;
(C)coordinate with the Biomedical Advanced Research and Development Authority of the Department of Health and Human Services (BARDA) to rapidly scale manufacturing capacity around the world, both in the United States and in regional manufacturing hubs, to whatever degree necessary and wherever necessary, to produce 8,000,000,000 vaccine doses as soon as possible, in addition to existing manufacturing capacity; (D)consider the potential benefit of regional manufacturing hubs in South America, Africa and South Asia for the future of global health more generally, and especially the potential benefit for addressing future pandemics through the surveillance network implemented pursuant to paragraph (3);
(E)encourage and facilitate technology sharing and the licensing of intellectual property as much as is necessary to ensure an adequate and timely supply of necessary articles; (F)in collaboration with COVAX, ensure equitable access to vaccines, especially those produced through the efforts of BARDA and the Program as described in subparagraph (3) and paragraph (2);
(G)work with international partners to provide enough vaccines to lower- and middle-income countries to fully vaccinate at least 60 percent of their respective populations, with special attention to the 92 lower- and middle-income countries identified by the COVAX initiative as being the most in need of assistance; and (H)consider the central and necessary role that community engagement and public awareness will play in ensuring the voluntary uptake of vaccines by at least 60% of the populations in target countries;
(2)the Program shall— (A)work closely with host governments, international partners, and other non-governmental organizations to develop in-country infrastructure, personnel and other assets sufficient to deliver vaccines where they are needed, when they are needed, and to administer the vaccines to appropriate target populations;
(B)build on existing healthcare delivery infrastructure and relationships developed through the President’s Emergency Plan For AIDS Relief and other pre-existing, bilateral humanitarian aid programs between the United States and the target countries, as well as through pre-existing multilateral relationships and initiatives in target countries; (C)develop country operational plans targeted primarily at lower- and middle-income countries without the infrastructure to manufacture, acquire, or administer vaccines on their own;
(D)monitor how many people in such target countries received inoculations, the infection rate, and vaccine manufacture status, including as a result of the activities of the Program; and (E)monitor and prepare, on a daily basis, updates on the overall progress in non-targeted countries toward vaccinating their populations and ending the COVID–19 pandemic within their borders, to ensure that the Director remains aware of overall global progress toward vaccinating the global population and ending the COVID–19 pandemic worldwide; and
(3)following the end or abatement of the COVID–19 pandemic, the Program should shift to protect against future pandemics by coordinating a global disease surveillance network to identify and stop pathogens with pandemic potential before they spread uncontrollably by— (A)building on existing surveillance and prevention infrastructure and relationships developed through the National Security Council Directorate on Global Health Security and Biodefense as well as other pre-existing surveillance and prevention programs; 
(B)working with international partners to establish a coordinated disease surveillance system, directly linked to decision-makers in foreign governments and non-governmental organizations, such that certain agreed early-warning metrics would trigger timely and open communication between relevant decision-makers around the world; and (C)in addition to monitoring for early-warning signs of potential future pandemics, consider how to prevent or limit the potential for new spillover events by which new pathogens with pandemic potential are first transmitted to humans.
(b)Sense of CongressIt is the sense of Congress that— (1)the United States Government played a crucial role in the unprecedented rapid development of the COVID–19 vaccines, substantially funding several vaccine candidates and closely collaborating with Moderna on the NIH-Moderna vaccine; and
(2)in the face of a global health emergency, the United States Government has broad authority, including under the Defense Production Act (50 U.S.C. 4501 et seq.) and chapter 18 of title 35, United States Code (commonly referred to as the Bayh-Dole Act), to ensure adequate supply of vaccines, necessary components, and raw materials through technology sharing and direct collaboration with manufacturers around the world.  